Citation Nr: 1441604	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-19 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss, to include on an extraschedular basis pursuant to 38 C.F.R. § 3.321 (2013). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2013, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO (Travel Board hearing). A hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required before the issue on appeal is ripe for adjudication upon the merits. 38 C.F.R. § 19.9 (2013). The Veteran essentially contends that the noncompensable (zero percent) rating currently assigned for his bilateral hearing loss does not accurately reflect the actual severity of that disability. 

The Veteran contends that he is unqualified for employment in his preferred career field, working as a law enforcement officer, due to his service-connected hearing loss disability. In support of this contention, the Veteran submitted a July 2008 letter from the Department of Homeland Security (DHS), indicating that the Veteran did not meet the medical standards for a position as a Customs and Border Protection Officer due to his hearing loss. The Veteran also submitted a March 2008 document, indicating the DHS medical standards required for the position of a Transportation Security Officer. The Veteran also testified about his inability to find a position in his chosen field at the October 2013 Travel Board hearing. 

In a July 2014 VA audiology examination report, a VA examiner diagnosed the Veteran as having sensorineural hearing loss. Having reviewed the claims file, the VA examiner opined that the Veteran's hearing loss "would likely result in decreased speech understanding in any listening environments with background noise present. He would likely be disqualified from any occupations that require normal hearing sensitivity as a condition of employment."

Therefore, a remand is necessary to determine if an extraschedular rating for bilateral hearing loss is justified.

Accordingly, the case is REMANDED for the following action:

1. Considering the evidence submitted by the Veteran and the July 2014 VA examiner's findings, the case should be referred to the Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation. 

2. Thereafter, readjudicate the claim on appeal. If the benefit sought is not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



